 

EXHIBIT 10.2

 

NONCOMPETITION AND NONSOLICITATION

AGREEMENT

 

This NONCOMPETITION AND NONSOLICITATION AGREEMENT (this “Agreement”), dated as
of January 27, 2017, is between OMS MOTION, INC. (the “Buyer”) and PRO-DEX, INC.
(the “Seller”).

 

RECITALS

 

Contemporaneously with the execution of this Noncompetition and Nonsolicitation
Agreement, Seller and Buyer have executed an Agreement For Sale and Purchase of
Business Assets (the “Agreement”). The parties agree that the business related
to the Agreement has domestic and worldwide potential and that is a significant
reason for Buyer entering into the Agreement. In connection with that Agreement
the parties have agreed that the Seller will execute an agreement limiting its
ability to compete with the business related to the assets being sold pursuant
to the Agreement.

 

AGREEMENT

 

SECTION 1.      NONCOMPETITION

 

Seller agrees that for a period of 2 years from the date of this Noncompetition
and Nonsolicitation Agreement Seller will not compete with Buyer in designing,
manufacturing or selling motion controllers directly or indirectly in any form
or manner, alone, as a consultant, an owner, a partner, a shareholder, a member,
an adviser, an organizer, or an agent or in any way connected with any business
throughout the world.

 

SECTION 2.      NONSOLICITATION OF CUSTOMERS

 

Seller agrees that for a period of 2 years from the date of this Noncompetition
and Nonsolicitation Agreement Seller will not knowingly directly or indirectly
solicit the customers or prospective customers of Buyer in any form or manner,
alone, as an employee, a consultant, an owner, a member, an adviser, or an agent
or in any other way connected with any business throughout the world.

 

SECTION 3.      NONSOLICITATION OF EMPLOYEES

 

Seller further agrees that for a period of 2 years from the date of this
Noncompetition and Nonsolicitation Agreement Seller will neither recruit nor
solicit employees of the Buyer to leave their employment with the Buyer or go to
work for any other company or entity in competition with the Employer.

 

SECTION 4.      REMEDIES

 

It is understood and agreed that if the Seller breaches any term of this
Noncompetition and Nonsolicitation Agreement, the Buyer will be seriously
damaged, but the amount of damages will be difficult to ascertain. Accordingly,
Seller agrees with the Buyer that if, during the time periods specified in
Sections 1., 2., and 3., of this Noncompetition and Nonsolicitation Agreement
Seller breaches any term of this Noncompetition and Nonsolicitation Agreement,
the Buyer will be entitled to an injunction prohibiting violations of this
Noncompetition and Nonsolicitation Agreement, in addition to any monetary
damages to which the Buyer may be entitled.

 




 

SECTION 5.      SUCCESSORS AND ASSIGNS

 

5.1       Benefit to Successors of Buyer. This Noncompetition and
Nonsolicitation Agreement will be binding on and inure to the benefit of the
Buyer’s successors and assigns, whether by way of merger, consolidation,
operation of law, assignment, or acquisition of the stock or substantially all
the assets or business of the Buyer. Any successor or assign is included in the
term “Buyer” as used in this Noncompetition and Nonsolicitation Agreement .

 

5.2       Binding On Successors of Seller. This Noncompetition and
Nonsolicitation Agreement shall be binding on Seller’s successors, whether by
way of merger, consolidation, operation of law, or acquisition of the stock or
substantially all the assets or business of Seller.

 

SECTION 6.      NO ADEQUATE REMEDY

 

6.1       Acknowledgment. The Seller acknowledges and agrees that it is
impossible to measure in money the damages that may accrue by reason of its
failure to perform any obligation under Noncompetition and Nonsolicitation
Agreement . Therefore, if the Buyer institutes any action or proceeding to
enforce Section 1., 2., or 3., Seller hereby waives the claim or defense that
the Buyer has an adequate remedy at law, and the Seller will not urge in any
such action or proceeding the claim or defense that the Buyer has an adequate
remedy at law.

 

6.2       Equitable Relief. If the Seller violates any provision of Section 1.,
2., 3., 4., or 5., Seller hereby consents to the granting of a temporary, and
thereafter a permanent, injunction against Seller by any court of competent
jurisdiction prohibiting Seller from violating any provisions of this
Noncompetition and Nonsolicitation Agreement . In any proceeding for an
injunction and on any motion for a temporary or permanent injunction, Seller
that Seller’s ability to answer in damages will not be a bar or interposed as a
defense to the granting of a temporary or permanent injunction against Seller.
Seller agrees that Buyer will not have an adequate remedy at law and will suffer
irreparable damage in the event that the Employee breaches any provision of this
Noncompetition and Nonsolicitation Agreement .

 

SECTION 7.      MISCELLANEOUS

 

7.1       Construction. Whenever possible, each provision of this Agreement will
be interpreted in a manner that will render it effective and valid under
applicable law. If any provision of this Agreement is or becomes prohibited by
or invalid under applicable law, that provision will be ineffective only to the
extent of the prohibition or invalidity without invalidating the remainder of
the provision or the remaining provisions of this Agreement. The parties
expressly intend and desire that any court holding any provision of this
Agreement to be invalid or unenforceable as written will substitute a provision
that is enforceable and that most fully accomplishes the purpose of the invalid
or unenforceable provision.

 




 

7.2       Reasonable Agreement. The Seller agrees that the covenants contained
in this Noncompetition and Nonsolicitation Agreement do not place an
unreasonable burden on the Seller.

 

 

The parties enter into this Agreement as of the date first written above.

 

Seller

 

/s/ Rick Van Kirk

Pro-Dex, Inc. By Rick Van Kirk,

President & CEO

 

Buyer

 

/s/ Phil Brown

OMS Motion, Inc. by Phil Brown

President

 

